ORDER
PER CURIAM.
Defendant Kelvin Wilson appeals the judgment of conviction entered for the class A misdemeanor offense of animal abuse in violation of § 578.012, RSMo Cum.Supp.1999. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).